DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present Office Action is in response to Applicant’s Oath or Declaration filed on January 13, 2021 in response to the Ex Parte Quayle Action of August 13, 2020.  By the examiner’s amendment below, claims 1, 3, 5, 8, 10, 12-14, and 17-18 have been amended; claims 6-7 and 9 have been cancelled; and no claims have been added.  Claims 1-5, 8, and 10-19 remain pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Applicant’s representative, Richard Peters (Attorney of Record), on July 28, 2020.

1.      (Currently Amended) A computer-implemented method useful for bulk data migration with a dedupe file system comprising:
providing a data-transfer appliance, wherein the data-transfer appliance comprises a specified number of hard drive data disks configured in a specified number of RAID (redundant array of independent disks) volumes in each individual RAID group, wherein the individual RAID group comprises at least one directory the individual RAID group, and wherein the directory has a flat hierarchy;
creating a single dedupe mountpoint on the data-transfer appliance for a dedupe process, wherein the dedupe process communicates only with the single dedupe mountpoint;
creating a single scalable namespace for all RAID volumes under the single dedupe mountpoint;
wherein the single scalable namespace for deduplication is without a logical volume manager; and
providing a number of writer threads, wherein each writer thread works with one RAID group assignment and the writer threads are evenly distributed across all RAID groups,
wherein the writer thread comprises a thread in the dedupe process that listens on a socket for a plain text data and dedupes the plain text data, and
wherein the writer thread encrypts and compresses the deduped plain text data before writing the deduped plain text data to a dedupe storage in the data-transfer appliance.
2.      (Previously Presented) The computer-implemented method of claim 1, wherein the specified number of hard drive data disks comprises sixty (60) of the hard drive data disks.
3.      (Currently Amended) The computer-implemented method of claim 2, wherein the RAID configurations comprises a of RAID6 groups, each of disks 
4.      (Previously Presented) The computer-implemented method of claim 3, wherein each of the RAID6 groups comprises an ext4 file system.
      (Currently Amended) The computer-implemented method of claim 3, wherein the RAID configurations comprises four (4) of the RAID6 groups, each of fifteen disks.
6.      (Cancelled). 
7.      (Cancelled).
8.      (Currently Amended) The computer-implemented method of claim [[7]] 1, wherein the even distribution of the writer threads across the RAID6 groups provide storage usage across all the RAID groups.
9.      (Cancelled).
10.  (Currently Amended) A computer system comprising:
a processor configured to execute the instructions;
a memory containing the instructions when executed on the processor, causes the processor to perform operations that:
provide a data-transfer appliance, wherein the data-transfer appliance comprises a specified number of hard drive data disks configured in a specified number of RAID (redundant array of independent disks) volumes in each RAID group, wherein each individual RAID group comprises at least one directory as a mountpoint of the individual RAID group, and wherein the directory has a flat hierarchy;
create a single dedupe mountpoint on the data-transfer appliance for a dedupe process, wherein the dedupe process communicates only with the single dedupe mountpoint;
create a single scalable namespace for all of the RAID volumes under the single dedupe mountpoint, wherein the single scalable namespace for deduplication is without a logical volume manager; and
a number of writer threads, wherein each writer thread works with one RAID group assignment and the writer threads are evenly distributed across all RAID groups,
wherein the writer thread comprises a thread in the dedupe process that listens on a socket for a plain text data and dedupes the plain text data, and
wherein the writer thread encrypts and compresses the deduped plain text data before writing the deduped plain text data to a dedupe storage in the data-transfer appliance.
11.  (Previously Presented) The computer system of claim 10, wherein the specified number of hard drive data disks comprises sixty (60) of the hard drive data disks.
12.  (Currently Amended) The computer system of claim 11, wherein the RAID configurations comprises a number of RAID6 groups, each of disks.
13.  (Currently Amended) The computer system of claim 12, wherein each of the RAID6 groups comprises an ext4 file system.
14.  (Currently Amended) The computer system of claim 13, wherein the RAID configurations comprises four (4) RAID6 groups, each of fifteen disks.
15.  (Original) The computer system of claim 14, wherein the data-transfer appliance comprises an offline data-transfer appliance with one petabyte of storage.
16.  (Previously Presented) The computer system of claim 15, wherein the offline data-transfer appliance comprises an operating system and one or more central processing units (CPU).
17.  (Currently Amended) The computer system of claim 16,
wherein the offline data-transfer appliance performs link aggregation and assigns itself an internet-protocol (IP) address, and

wherein the even distribution of the writer threads across the RAID6 groups provide storage usage across all the RAID6 groups

18.  (Currently Amended) The computer system of claim 10, further comprising:
with [[a]] the writer thread, append
19.  (Original) The computer system of claim 18, wherein the specified size of the dedupe segment file is greater than eight gigabytes (8 GB).





The Examiner's statement of reasons for allowance is as followed.

Claim 1 recites:
	A computer-implemented method useful for bulk data migration with a dedupe file system comprising:
providing a data-transfer appliance, wherein the data-transfer appliance comprises a specified number of hard drive data disks configured in a specified number of RAID 
creating a single dedupe mountpoint on the data-transfer appliance for a dedupe process, wherein the dedupe process communicates only with the single dedupe mountpoint;
creating a single scalable namespace for all RAID volumes under the single dedupe mountpoint;
wherein the single scalable namespace for deduplication is without a logical volume manager; and
providing a number of writer threads, wherein each writer thread works with one RAID group assignment and the writer threads are evenly distributed across all RAID groups,
wherein the writer thread comprises a thread in the dedupe process that listens on a socket for a plain text data and dedupes the plain text data, and
wherein the writer thread encrypts and compresses the deduped plain text data before writing the deduped plain text data to a dedupe storage in the data-transfer appliance.

When considering claim 1 as a whole, the prior art of record does not teach the limitations:  A computer-implemented method useful for bulk data migration with a dedupe file system comprising:  providing a data-transfer appliance, wherein the data-transfer appliance comprises a specified number of hard drive data disks configured in a specified number of RAID (redundant array of independent disks) volumes in each individual RAID group, wherein the individual RAID group comprises at least one directory as a mountpoint of the individual RAID group, and wherein the directory has a flat hierarchy; creating a single dedupe mountpoint on the data-transfer appliance for a dedupe process, wherein the dedupe process communicates only with the single dedupe mountpoint; creating a single scalable namespace for all RAID volumes under the single dedupe mountpoint; wherein the single scalable namespace for deduplication is without a logical volume manager; and providing a number of writer threads, wherein each writer thread works with one RAID group assignment and the writer threads are evenly distributed across all RAID groups, wherein the writer thread comprises a thread in the dedupe process that listens on a socket for a plain text data and dedupes the plain text data, and wherein the writer thread encrypts and compresses the deduped plain text data before writing the deduped plain text data to a dedupe storage in the data-transfer appliance.

Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter.  Thus the subject matter of claim 1 is allowable.

Furthermore, when considering the amended independent claim 10, the claim is allowable on substantially the same rationale as that in claim 1 above.

The corresponding dependent claims depend directly or indirectly from the allowable independent claims, and are therefore also allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568. The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/T.B.V./Patent Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136